Petition Granted and Order filed July 30, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00619-CV
                                  ____________

                       ASNAKE T. BELEHU, Appellant

                                        V.

  CAROLYN LAWNICZAK, INDIVIDUALLY AND AS INDEPENDENT
    ADMINISTRATOR OF THE ESTATE OF DANIEL J. LAWNICZAK
                    DECEASED, Appellee


                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-58115


                                    ORDER

      On July 17, 2013, Asnake T. Belehu timely filed a petition for a permissive
interlocutory appeal pursuant to Texas Rule of Appellate Procedure 28.3, in which
he seeks to appeal the trial court’s July 2, 2013, denial of his motion for summary
judgment based on immunity or limited liability under the Texas Tort Claims Act
(TTCA). See Tex. Civ. Prac. & Rem. Code §§ 101.106(f)), 101.023(b).
      To be entitled to a permissive appeal, a party must establish that: (1) “the
order to be appealed involves a controlling question of law as to which there is a
substantial ground for difference of opinion” and (2) “an immediate appeal from
the order may materially advance the ultimate termination of the litigation.” Tex.
R. App. P. 28.3(e)(4).

      More than ten days have passed since the petition was filed, and no response
has been filed. See Tex. R. App. P. 28.3(f), (j). After review of the petition, we
conclude that appellant has established his entitlement to a permissive appeal, and
we GRANT the petition.

      The notice of appeal is deemed to be filed on today’s date, and the appeal is
considered an accelerated appeal. See Tex. R. App. P. 28.3(k). A separate notice of
appeal need not be filed. Id. The appellate filing fees are due immediately. See
Tex. R. App. P. 5. The record is due within ten days of today’s date. See Tex. R.
App. P. 35.1(b). A copy of this order must be filed with the trial court clerk. See
Tex. R. App. P. 28.3(k).

      IT IS SO ORDERED.

                                 PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




                                        2